WILKINS, Justice:
This is an appeal from the refusal of the trial court to grant a writ of habeas corpus to Mr. Martieorena. The ruling was proper since the identical issues attempted to be litigated were determined on appeal between the same parties in the case of Miller v. Miller and Marticorena.1
In that case and in the present matter two men are each claiming to be the biological father of a child. Mr. Martieorena attempts by the writ of habeas corpus to obtain the custody of the child, and now wishes to show that he is the actual father. He now claims that the science of blood matching has been improved so that now the evidence will give a different result from that adjudged before.
Generally, where, evidence on an issue is presented or could have been presented in a prior hearing, that issue cannot be raised a second time by means of a writ of habeas corpus.2
The judgment is affirmed. Costs are awarded to the respondent.
CROCKETT, C.. J., and HALL, and STEWART, JJ., concur.

. Utah, 531 P.2d 487 (1975).


. Wood v. Turner, 19 Utah 2d 133, 427 P.2d 397 (1967); Gee v. Smith, Utah, 541 P.2d 6 (1975).